Citation Nr: 0501055	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-12 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to service connection for hepatitis C claimed as 
due to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from December 1967 to 
November 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 RO rating decision.  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  The veteran is not shown to have manifested hepatitis C 
in service or for many years thereafter.  

3.  The currently demonstrated hepatitis C is not shown to be 
due to herbicide exposure or other event or incident in 
veteran's period of active service.  



CONCLUSION OF LAW

The veteran's disability manifested by hepatitis C is not due 
to disease or injury that was incurred in or aggravated by 
active service; nor may it be presumed to have been due to 
herbicide exposure in service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


VCAA

In November 2000, the President signed into law VCAA, Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of an April 
2003 Statement of the Case, and correspondence from VA, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes May and June 2001 and November 
2003 letters, in which the veteran was advised of his and 
VA's responsibilities under VCAA.  In these letters, the RO 
advised the veteran to identify all health care providers who 
treated him and explained what the evidence must show in 
order to substantiate a claim of service connection.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2003), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA must be considered 
to be harmless.  


Service connection for hepatitis C

The veteran seeks service connection for hepatitis C as 
related to herbicide exposure.  He contends that he developed 
hepatitis C after being exposed to herbicides while serving 
in the Republic of Vietnam.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2004); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).  

Moreover, certain chronic diseases are entitled to service 
connection when such disease is manifested to a compensable 
degree within one year of separation from service.  See 38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The Board notes that with respect to claims based on exposure 
to herbicides, a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service- connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  See 38 C.F.R. § 3.309(e) (2002); Veterans 
Education and Benefits Expansion Act of 2001, Pub. L. No. 
107-103, 115 Stat. 976 (2001).  

Notably, the above herbicide presumption of service 
connection attaches only to certain diseases listed in 
3.309(e).  See 38 C.F.R. § 3.307(a)(6).  However, hepatitis C 
is not included in the list of diseases required for the 
presumption of service connection to attach.  As such, the 
Agent Orange law on presumptive service connection cannot be 
applied favorably in this case.  

Notwithstanding the unmet requirements of presumptive service 
connection, regulations provide that a claimant is not 
precluded from establishing service connection by evidence of 
direct causation.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2004); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

As noted, in order for service connection to be granted, a 
current disability; an in-service disease or injury; and a 
medical nexus opinion must be established.  See Hickson, 
supra.  

With respect to evidence of hepatitis C occurring during 
active service, the veteran's service medical records contain 
no complaints, treatment or diagnosis of hepatitis C.  The 
veteran's induction examination did not note any existing 
tattoos, nor did his separation examination.  Hepatitis C was 
not diagnosed during active service or for many years 
thereafter.  

Of record is a VA treatment report dated in October 1999, 
which indicates the veteran was last treated for intravenous 
(IV) heroin use in September 1999.  The veteran was treated 
for minor heroin withdrawal.  It was also noted that the 
veteran had right shoulder and left chest tattoos.  In a 
further October 1999 VA report, the veteran's urine 
toxicology was positive for opiates.  

The Board notes the veteran's January 2002 VA medical 
examination, diagnosing him with hepatitis C, related the 
onset of that condition to either intravenous drug abuse and 
tattoos.  No competent evidence has been presented linking 
his current hepatitis C to any event or incident of service.  

While the Board does not doubt the veteran's sincere belief 
that his hepatitis C is related to active service, it is now 
well established that a layperson without medical training, 
such as the veteran, is not competent to opine on medical 
matters such as the cause of a claimed disability.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) ["competent medical evidence" 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  



ORDER

Service connection for hepatitis C as due to herbicide 
exposure is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


